Case 1:20-cv-02715-JPH-MPB Document 5 Filed 10/26/20 Page 1 of 2 PageID #: 72




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

KENNETH MCDAVID,                                      )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )       No. 1:20-cv-02715-JPH-MPB
                                                      )
STACY SCOTT, et al.                                   )
                                                      )
                              Defendants.             )

                      ORDER DIRECTING DISMISSAL OF ACTION

       The plaintiff brings this civil rights action against numerous defendants. The plaintiff did

not prepay the $400.00 filing fee for this action which Congress has prescribed in 28 U.S.C.

§ 1914(a). Instead, he requests leave to proceed in forma pauperis. Dkt. 2.

       As the plaintiff has been informed by this Court, he has "struck out" under 28 U.S.C.

§ 1915. See McDavid v. Henry Co. Sheriff's Dep't, No. 1:15-cv-001086-TWP-TAB, dkt. 9. 1 This

renders the plaintiff ineligible to proceed in forma pauperis. The plaintiff did not, however, notify

the Court in his motion for leave to proceed in forma pauperis that he had struck out. This failure

leads to the immediate termination of this action. See Sloan v. Lesza, 181 F.3d 857, 859

(7th Cir. 1999) ("An effort to bamboozle the court by seeking permission to proceed in forma

pauperis after a federal judge has held that §1915(g) applies to a particular litigant will lead to

immediate termination of the suit.").



1 The three cases identified as strikes in that case are: McDavid v. Buss, 1:08-cv-1613-DFH-DML
(S.D. Ind. May 26, 2009) (dismissed for failure to state a claim under 28 U.S.C. § 1915A);
McDavid v. Baker, 2:14-cv-0264-JMS-WGH (S.D. Ind. Oct. 30, 2014))(dismissed for failure to
state a claim under § 1915A); and McDavid v. Corizon, Inc., 2:14-cv-0272-JMS-WGH (S.D. Ind.
Dec. 10, 2014))(dismissed for failure to state a claim under § 1915A).


                                                 1
Case 1:20-cv-02715-JPH-MPB Document 5 Filed 10/26/20 Page 2 of 2 PageID #: 73




       Accordingly, the plaintiff's motion to proceed in forma pauperis, dkt. [2], is denied and

this action is dismissed with prejudice. Judgment consistent with this Order shall now issue.

SO ORDERED.

Date: 10/26/2020




Distribution:

KENNETH MCDAVID
943202
NEW CASTLE - CF
NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
1000 Van Nuys Road
NEW CASTLE, IN 47362




                                                2
